Citation Nr: 1821276	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date of October 9, 2001 for a higher rating for service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to March 1965.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

While the Veteran submitted evidence since the Board's December 2013 decision regarding his claim for an earlier effective date, that issue has been adjudicated and is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

In a December 2013 decision, the Board denied entitlement to an increased rating for chronic anxiety disorder, evaluated as 30 percent disabling prior to June 19, 2013, and 50 percent from that date.


CONCLUSION OF LAW

An increased rating for all periods on appeal having been denied, there is no issue in controversy.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159  (2017).  With regard to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.

This appeal arises from a January 2009 Rating Decision continuing a grant of service connection for anxiety disorder, rated at 30 percent.

Historically, the RO granted service connection for anxiety disorder in an April 2006 rating decision, and it assigned a 30 percent rating, effective as of October 9, 2001.

On October 20, 2008, the Veteran filed a claim for an increased rating for anxiety disorder.  In the January 2009 rating decision on appeal, the RO continued the Veteran's 30 percent rating.

Following remands by the Board in October 2012 and June 2013, the RO issued a rating decision in July 2013 wherein it granted a rate increase from 30 percent to 50 percent, effective as of June 19, 2013.  Subsequently, in a December 2013 decision, the Board denied the Veteran's claim for ratings for anxiety disorder in excess of 30 percent prior to June 19, 2013, and in excess of 50 percent thereafter, and remanded the issue of entitlement to a total rating based on individual unemployability (TDIU).

Thereafter, in January 2016, the RO issued a rating decision granting a 100 percent rating for anxiety disorder, effective as of July 8, 2014.  In February 2016, the RO issued another rating decision, wherein it granted a rating of 70 percent for anxiety disorder and TDIU, both effective as of July 19, 2013.

In August 2016, the RO certified to the Board the issue of "Entitlement to an earlier effective date, back to October 9, 2001, for the evaluation of 50 percent disabling for service connected anxiety disorder."

Because the Veteran did not timely appeal the April 2006 rating decision granting service connection for anxiety disorder and assigning a 30 percent rating as of October 9, 2001, the issue of entitlement to a higher rating for anxiety disorder from October 9, 2001 to the October 20, 2008 date of claim for an increased rating is dismissed.

Additionally, because the Board denied ratings for anxiety disorder in excess of 30 percent prior to June 19, 2013, and in excess of 50 percent thereafter, in the December 2013 decision, those issues have already been adjudicated, and the claim for increased ratings as of the October 20, 2008 date of claim are dismissed.


ORDER

The issue of entitlement to an effective date of October 9, 2001 for a higher rating for service-connected generalized anxiety disorder is dismissed.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


